Citation Nr: 0812026	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cholesteatoma of the 
left ear, to include as secondary to left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1962 to April 
1964.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cholesteatoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that his currently diagnosed 
cholesteatoma of the left ear was caused by noise exposure in 
active service.  In support of his claim, the veteran has 
submitted medical articles discussing the positive 
correlation between cholesteatoma and acoustic trauma.  In 
this regard, the Board notes that the veteran has established 
service connection for hearing loss of the left ear, 
effective September 19, 1994, based upon evidence of acoustic 
trauma sustained while he was on active duty.  Hence, the 
veteran may be presumed to have been exposed to acoustic 
trauma in service. 

The veteran's service medical records reflect that on 
examination prior to separation from service in February 
1964, he complained of unspecified ear, nose and throat 
trouble.  Clinical examination, however, was negative for any 
ear problems other than slight bilateral hearing loss, shown 
on audiometric evaluation, which at the time was not 
disabling by VA standards.  38 C.F.R. § 3.385.

The first post-service clinical evidence of record is dated 
in November 2001, when the veteran underwent an otoscopic 
evaluation that revealed an irregular tympanic membrane and 
waxy buildup within the left ear.  The veteran was 
subsequently seen by a VA ear, nose, and throat specialist 
for a CT scan.  The diagnosis was a cholesteatoma of the left 
ear.

In September 2002, the veteran underwent a VA audiological 
examination to determine the severity of his service-
connected hearing loss of the left ear.  At that time, the VA 
audiologist noted that a cholesteatoma had been detected in 
the veteran's left ear, but added that "cholesteatomas are 
due to organic changes within the ear and are not related to 
any noise or acoustic trauma."  However, the VA examiner did 
not provide any rationale to support this observation.  Nor 
did the examiner specifically comment as to whether the 
veteran's cholesteatoma was likely or not related to his 
service.  The record thereafter shows that in May 2004, the 
veteran underwent surgery for cholesteatoma of the left ear 
at a VA Medical Center.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  As noted above, the VA audiologist who 
examined the veteran in September 2002 noted that 
"cholesteatomas are due to organic changes within the ear 
and are not related to any noise or acoustic trauma."  
However, the VA examiner did not provide any rationale to 
support this observation or consider the medical articles 
submitted by the veteran linking direct trauma to the eardrum 
with cholesteatomas.  Nor did the examiner specifically 
comment as to whether the veteran's cholesteatoma was likely 
or not related to his service..  Indeed, while the veteran's 
prior VA examination touched on the matter of his 
cholesteatoma, it was primarily concerned with assessing the 
severity of the veteran's service-connected hearing loss.  

Additionally, the Board notes that judicial interpretation of 
the matter of secondary service connection as embodied in 38 
C.F.R. § 3.310 requires consideration of whether the service-
connected disability either causes or aggravates another 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc) (when aggravation of a non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  In this 
case, there is no indication that the RO considered any 
application of the Allen decision with respect to whether any 
aggravation of the veteran's left-ear cholesteatoma was 
proximately due to or the result his service-connected 
hearing loss of the left ear based upon acoustic trauma.  For 
these reasons, and because the veteran has yet to undergo a 
VA examination that specifically addresses his claim for 
service connection for cholesteatoma and gives consideration 
to the medical articles linking direct trauma to the eardrum 
with cholesteatoma, the Board finds that a remand for an 
additional examination and opinion is in order to fully and 
fairly address the merits of his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination with the appropriate 
specialist for the purpose of ascertaining 
the etiology of his currently diagnosed 
cholesteatoma of the left ear.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) to 
provide an opinion as to the following:

a)  Whether the veteran's cholesteatoma 
is etiologically related to his exposure 
to acoustic trauma while in service or to 
any other incident therein.

b)  Whether the acoustic trauma 
underlying the veteran's service-
connected hearing loss of the left ear in 
any way aggravated, contributed to, or 
accelerated the development of his left 
ear cholesteatoma. 

c)  If the acoustic trauma underlying the 
veteran's service-connected hearing loss 
of the left ear did aggravate, contribute 
to, or accelerate the development of his 
cholesteatoma, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the condition itself or as 
opposed to other possible contributing 
factors?

The examiner should provide a rationale 
for his or her opinion and reconcile the 
opinion with all other evidence of record, 
including the September 2002 VA opinion 
indicating that cholesteatomas are not 
related to noise or acoustic trauma and 
the medical literature linking direct 
trauma to the eardrum with cholesteatomas.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


